Citation Nr: 1828337	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  10-38 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of Epstein-Barr virus (EBV) exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1982.  

This case comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2014, the Veteran, testified at a hearing before the undersigned Veteran's Law Judge at the St. Petersburg, Florida RO.  A transcript of the hearing is associated with the claims file. 

In June 2016, The Board denied service connection for the issue on appeal and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2017, the Court vacated the June 2016 Board decision, and remanded that matter back to the Board for development consistent with the Memorandum Decision (Decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the above mentioned memorandum decision, the Court directed the Board to obtain an opinion as to whether the Veteran's EBV exposure should be considered to have aggravated the claimed disabilities.  Remand is required for this purpose.  

At the same time, the Veteran may be given an opportunity to identify any additional records he wants VA to consider, which records should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional records he wishes to be considered in connection with this matter.  With any necessary assistance from the Veteran, the identified records should be sought.  

2.  Obtain an addendum medical opinion from the July 2015 VA examiner addressing the etiology of the Veteran's residuals of EBV exposure.  If the July 2015 VA examiner is unavailable, an opinion should be obtained from another qualified person.  As directed by the Court of Appeals for Veterans Claims, upon review of the record, the examiner should respond to the following:

Is it at least as likely as not that the Veteran's claimed residuals of EBV exposure have been aggravated beyond their natural progression by the Veteran's in service EBV infection?

The Veteran need not be physically re-examined unless an examination is deemed necessary.  The examiner is asked to provide a medical rationale or explanation for the opinion given. 

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




